Citation Nr: 0017863	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-42 248A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
causing tingling and numbness of the hands secondary to Agent 
Orange exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to Agent Orange 
exposure.  

3.  Entitlement to service connection for a skin disorder, to 
include tinea pedis and chloracne, secondary to Agent Orange 
exposure.  

4.  Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1969 to 
January 1971, to include a tour of duty in the Republic of 
Vietnam.  

This appeal comes before the Board of veterans' Appeals 
(Board) from decisions of the No. Little Rock, Arkansas, 
regional office (RO) of the Department of Veterans Affairs. 

A January 2000 decision by the RO included a denial od 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  The veteran was notified of 
that decision and of his appellate rights.  He has not 
appealed that determination.  Thus, this issue is not before 
the Board at this time.  In a february 2000 statement the 
veteran revoked a power of attorney which had been executed 
in favor od a service organization.


FINDINGS OF FACT

1.  The record contains no competent medical which relates a 
disability causing tingling and numbness of theveteran's 
hands, to include carpal tunnel syndrome, to his military 
service or any incident therein to include exposure to Agent 
Orange.

2.  The record contains no competent medical evidence which 
which relates the claimed peripheral neuropathy of his lower 
extremities to the veteran's military service and any 
incident therein to include exposure to Agent Orange either 
directly or presumptively.

3.  The record contains no competent medical evidence 
associating the current skin disorder, variosuly diagnosed to 
include tinea pedis, to the veteran's military service and 
any incident therein to include exposure to Agent Orange.  

4.  The veteran's PTSD is productive of severe social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
disability causing tingling and numbness of both hands, 
claimed peripheral neuropathy of the lower extremities, and a 
skin disorder, including tinea pedis and chloracne, as 
secondary to Agent Orange exposure are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The schedualr criteria for a rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7 Diagnostic Code 9411 (effective prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1999).  

These prescribed diseases must become manifest to a 
compensable degree at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must become manifest to a compensable 
degree within one year after the last date of exposure to 
herbicide agents during active service, and respiratory 
cancers must become manifest to a compensable level within 30 
years after the last date of exposure to herbicide agents 
during active service. 38 C.F.R. § 3.307 (a)(6)(ii) (1999).

The Secretary of the VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  61 Fed. 
Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The 
appellant is not, though, precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In the present case, the threshold question that must be 
resolved is whether the veteran has presented evidence that 
his claims are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, one 
that appears to be meritorious.  See Murphy, 1 Vet.App. 
at 81.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A well-grounded claim is comprised of three specific 
elements: evidence of a current disability, evidence of an 
inservice disability, and evidence of a link or nexus between 
the current and inservice disabilities.  See Caluza v. Brown, 
7 Vet. App. 498 (1995). In the absence of any one of these 
three elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

A.  A Disability Causing Tingling
And Numbness of Both Hands

Throughout the current appeal, the veteran has maintained 
that service connection is warranted for a disability causing 
tingling and numbness of both of his hands.  He asserts that 
such a disability was caused by in-service exposure to Agent 
Orange.  

The available service medical records are negative for 
complaints of, treatment for, or findings of a disability 
causing tingling and numbness of both hands.  In fact, the 
separation examination demonstrated that the veteran's upper 
extremities were normal.

From 1933 to the present the veteran received intermittent 
treatment at VA and private facilities for various disorders.  
A VA Agent Orange examination was conducted in November 1995.  
During an evaluation of the peripheral nerves peripheral, the 
veteran complained of a tingling sensation in the tips of his 
fingers and toes.  The examiner indicated on careful 
questioning that the veteran that he had not had any sensory 
loss in his upper extremities or lower extremities or lost 
any muscle strength. or loss of any muscle strength.  His 
complaints were limited to tingling paraesthesias.  
Neurological evaluation was essentially normal, with no 
evidence of specific major nerve involvement.  The examiner 
concluded that the examination findings were insufficient to 
diagnose neurological disease or injury.

The veteran was hospitalized at a VA facility in November 
1995 for PTSD.  A physical examination conducted during his 
hospitalization demonstrated some numbness in the veteran's 
hands.  Strength of his upper extremities was 5/.  The 
veteran's sensory and peripheral nerves were intact, except 
on his left hand, digits 2 and 4.  Numbness and tingling were 
shown on the fingertips of his second and fourth digits as 
well as on his wrist, described as status post trauma with 
handcuffs to his left wrist.  EMG and a nerve conduction 
study test revealed disturbance of the right radial nerve.  
The veteran was felt to have left carpal tunnel syndrome and 
was given Motrin and a splint to help with pain.  The 
discharge diagnoses include left carpal tunnel syndrome.

At an April 1996 VA psychological evaluation, the veteran 
reported having problems with pain and arthritis.  He stated 
that he has carpal tunnel syndrome.  

To summarize, the service medical records reflect no 
pertinent complaint or finding.  The first postservice 
evidence of numbness and tingling of the hand was in the 
1990s, many years after service.  The November 1995 VA 
hospitalization summary showed pertinent complaints involving 
both hands with a diagnosis of left carpal tunnel syndrome.  
Again, this is more than 24 years after service. 

Significantly, the veteran has not submitted any competent 
medical evidence, nor is there any competent medical evidence 
of record, which relates any current neurological disorder 
causing tingling and numbness of both of the veteran's hands 
including any left carpal tunnel syndrome to his period of 
active duty and, his in-service exposure to Agent Orange.  
Accordingly, the Board concludes that the claim for service 
connection for a disability causing tingling and numbness of 
both of the veteran's hands is not well grounded and must be 
denied.

B.  Peripheral Neuropathy
Of Both Lower Extremities

The veteran he has peripheral neuropathy of both of his lower 
extremities which was caused by in-service exposure to Agent 
Orange.  

The service medical records are negative for complaints of, 
treatment for, or findings of peripheral neuropathy of the 
lower extremities.  The separation examination demonstrated 
that the veteran's lower extremities were normal.  

The post-service medical records show that from 1983 to 1991, 
the veteran received treatment including surgeries for 
various foot disabilities, including hallux abducto valgus, 
paresthesia, and callosities on his right foot as well as 
hallux abducto valgus, lack of motion in the distal 
interphalangeal joint and the metatarsal phalangeal joint, 
atrophy of the extensor tendon complex on the second digit, 
and severe lack of motion in the second metatarsal phalangeal 
joint of his left foot.  Additional foot disorders treated 
during this time also included hammerdigit syndrome and 
perineurofibromas.  In February 1983, the veteran underwent 
an excision of the peripheral entrapment neuropathy of his 
right foot, which was also described as perineurofibroma.

A September 1995 letter from a private physician is to the 
effect that the veteran has a chronic arthritic foot 
condition.  A physical examination completed during an 
October 1995 VA psychiatric hospitalization demonstrated that 
the veteran walked with a limp on the lateral aspect of his 
feet and had a left second metatarsal prosthesis on his left 
foot.  

A VA Agent Orange examination was conducted in November 1995.  
During an evaluation of the peripheral nerves, the veteran 
complained of a tingling sensation in the tips of his toes.  
The examiner indicated that the veteran that he had not had 
any sensory loss in his lower extremities or lost any muscle 
strength.  His complaints were limited to tingling 
paraesthesias.  Neurological evaluation was essentially 
normal, with no evidence of specific major nerve involvement.  
The examiner concluded that the examination findings were 
insufficient to diagnose neurological disease or injury.

A December 1995 Agent Orange Registry indicted the veteran 
complained of numbness of his legs and that peripheral 
neuropathy was not found.  A physical examination conducted 
during the November to December 1995 psychiatric 
hospitalization demonstrated some numbness and decreased 
sensory discrimination in the veteran's left foot but normal 
strength of his lower extremities.  A diagnosis of peripheral 
neuropathy of the lower extremities was not made.

A January 1998 private medical report reveals a medical 
history, which includes multiple surgeries on his feet and 
peripheral neuropathy.  He described no new medical 
complaints.  An examination was not performed.  The 
assessment was peripheral neuropathy with multiple surgeries.  

To summarize, the veteran's statements describing the 
symptoms related to his lower extremities are considered to 
be competent evidence.  However, when the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the evidence does not show the presence of 
peripheral neuropathy either during service or manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service.  Thus, 
the presumption of service incuurrence under 38 C.F.R. 
§ 3.309 is not applicable. However, service connection may be 
established by h proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In this regard, the November 1995 VA examination did not 
confirm the presence of peripheral neuropathy involving the 
lower extremities.  A January 1998, private report contains 
an assessment of peripheral neuropathy.  However, it is noted 
that an examination was not conducted at that time and it is 
unclear what the basis is for this assessment.  Regardless, 
this is more approximately 27 years following service.  

The fact remains that the veteran has not submitted any 
competent medical evidence, nor is there any competent 
medical evidence of record, which shows a currently diagnosed 
peripheral neuropathy of the veteran's lower extremities 
which is related to service or any incident in service, to 
include exposure to Agent Orange.  Accordingly, the claim for 
service connection for such a disability is not well grounded 
and must be denied.

C.  A Skin Disorder to Include Tinea Pedis and Chloracne

The service medical records are negative for complaints of, 
treatment for, or findings of a skin disorder, including 
tinea pedis and chloracne.  The separation examination 
demonstrated that the veteran's skin was normal. 

Beginning in 1983, the veteran underwent numerous surgeries 
on both feet, to include bunionectomies and excisions of 
calluses.  During a VA psychiatric hospitalization in April 
1995 a bunion was diagnosed. 

At a VA Agent Orange examination conducted in November 1995, 
the veteran reported that he had developed and continues to 
experience skin problems on his feet.  At a VA skin (other 
than scars) examination, which was also conducted in November 
1995, the veteran stated that the dermatitis over his feet 
began in 1970 or 1971 and that this condition is 
characterized by vesiculation and blister formation in the 
summer months and by scaling dermatitis in the winter months.  
The veteran stated that his dermatitis was persistent but is 
more active, and his feet were tenderer, in the warmer 
weather. The examination demonstrated hyperkeratosis of the 
plantar surfaces of both feet, fine areas of 
post-inflammatory hyperpigmentation where vesicles had been 
present in the past, and onychomycosis of the right great 
toe.  The diagnosis was bilateral tinea pedis, which was 
described as chronic and active.  

According to a December 1995 Agent Orange Registry, the 
veteran complained of a skin rash.  The examiner diagnosed 
tinea pedis and described this disorder as chronic and active 
on examination.

A physical examination conducted during the November to 
December 1995 psychiatric hospitalization demonstrated the 
presence of a fungal infection on both of the veteran's feet.  
The remainder of the evaluation of the veteran's skin showed 
good turgor as well as no cyanosis, clubbing, or edema.  The 
veteran continued to receive treatment at a private facility 
during 1997 and 1998 for skin problems, assessed as athletes 
feet, candida on the right forearm and lumps on the left 
forearm, and rule out allergy

To summarize, the inservice and postservice medical records 
do no confirm the presence of chloracne or other acneform 
disease consistent with chloracne.  The first clinical 
evidence of skin problems was in the 1980s many years after 
service when the veteran received treatment for calluses and 
bunions.  The subsequent records show treatment for tinea 
pedis and a fungus infection.

The veteran has not submitted any competent medical evidence, 
nor is there any competent medical evidence of record, which 
relates his current skin disorder, variously diagnosed to 
include tinea pedis to his period of active duty or any 
incident therein to include inservice exposure to Agent 
Orange.  Accordingly, the Board concludes that the claim for 
service connection for a skin disorder, including tinea pedis 
and chloracne, is not well grounded and must be denied.  

II.  Increased Rating for PTSD

Initially, the Board notes that the veteran's increased 
rating claim is well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for an increased rating is well-grounded when the 
appellant asserts that his or her service-connected 
disability worsened since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  The record is complete.  As sufficient data exist 
to address the merits of the veteran's increased rating 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

Before specifically addressing the increased rating issue, 
the Board acknowledges that the schedular criteria by which 
psychiatric disabilities are rated changed during the 
pendency of the veteran's appeal.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective Nov. 7, 1996) codified at 
38 C.F.R. § 4.130, Code 9411 (1999).  Therefore, adjudication 
of a claim regarding entitlement to a disability rating 
greater than 50 percent for service-connected PTSD must 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

Under the new schedular criteria, a 50 percent disability 
rating is warranted for evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 9411.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating will be assigned 
with evidence of total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

The criteria in effect prior to those listed above provided 
for a 50 percent evaluation when the relevant symptomatology 
demonstrated that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 (1996).  A 70 percent rating was awarded 
when the relevant symptomatology showed that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent evaluation was assigned when 
the relevant symptomatology demonstrated that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or totally incapacitating psychoneurotic symptoms border on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  Id.  

Additionally, in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

Therefore, with these criteria in mind, the Board will 
address the merits of the veteran's claim regarding the 
propriety of the 70 percent disability evaluation for his 
service-connected PTSD.  Because the Board must consider 
whether the veteran would qualify for a rating greater than 
that assigned by the RO under either set of criteria, Karnas, 
supra, consideration under the old criteria will be 
undertaken first.  

A VA psychological evaluation was conducted in July 1995.   
The diagnosis was chronic PTSD as well as depression.  The 
examiner described the veteran's PTSD as moderate but 
exacerbated by his current life circumstances and explained 
that this disability had a moderate impact on the veteran's 
social and occupational function.  The examiner provided a 
global assessment of functioning (GAF) score of 55.  Based on 
this evidence, the RO, by an August 1995 rating action, 
granted service connection for PTSD and assigned a 30 percent 
evaluation to this disability, effective from January 1995.  
In a February 1996 rating action, the RO awarded a 50 percent 
disability evaluation for the veteran's service-connected 
PTSD, effective from January 1995. 

From 1995 to the present the veteran has received 
intermittent treatment, to include hospitalizations, at VA 
and private facilities for his psychiatric illness.

In October 1995, the veteran was hospitalized at a VA 
facility for his psychiatric disorder. It was reported that 
he had completed a 2 weekPTSD evaluation program. A 
psychiatric evaluation demonstrated judgment impairment with 
decisions, sleep disturbance including sleep onset insomnia 
and sleep maintenance insomnia, crying spells, and thoughts 
of suicide with a history of two attempts in the past.  The 
veteran described having difficulty with work, social 
withdrawal, anxiety, and depression but denied current 
suicidal or homicidal ideation, intent, or plan.  The 
discharge diagnoses include PTSD, dysthymia versus major 
depression, and polysubstance abuse which was found to be in 
partial remission.  The GAF was 45/45.

In October 1995 the veteran was referred to the local Mental 
Hygiene Clinic (MHC) for evaluation.  At the time of the 
referral, the veteran's provisional diagnoses included 
chronic and very severe PTSD as well as chronic, recurrent, 
and severe major depression which was considered to be 
secondary to his PTSD.  
The veteran was hospialized at a VA facility in November 
1995.  An examination demonstrated problems with 
re-experiencing war events and hyperarousable symptoms, sleep 
disturbance, and difficulty at times controlling anger. The 
discharge diagnoses included chronic PTSD, recurrent unipolar 
major depression, a depressive type of an organic effective 
disorder secondary to substance and alcohol abuse, and a 
history of mixed substance dependence.  Subsequently, he 
continued to receive treatment for his psychiatric illness.

In September 1999, the veteran was accorded a VA PTSD 
examination.  At that time the reported that he had been 
incarcerated at a federal facility for a felony from June 
1996 to February 1999.  He continued to receive treatment for 
PTSD and depression.  He stated that he worked for 16 years 
at an Army depot and had not worked since1995.  He was 
married and had four children.  The veteran stated that his 
symptoms have worsened.  He reported increased depression the 
last six or Seffin months.  He had suicidal thoughts but 
would not act on them.  He had frequent nightmares, 
significant insomnia, and significant anxiety related to 
being near people.  He did not have any friends.  He reported 
that he heard his name being called and saw things out the 
window.  When he went to look there was nothing there. 

The mental status evaluation demonstrated that the veteran 
was appropriately groomed and dressed, alert, and oriented.  
The examination showed intact memory; logical, goal-directed, 
and intact speech.  There was no evidence of impairment of 
thought process, no delusions or hallucinations.  There was 
no history consistent with the presence of panic attacks.  
The veteran was depressed with suicidal ideation.  There was 
no suicidal ideation's during the interview.  He was 
depressed.  

The examiner commented that the veteran's psychological 
problems created a serious impairment in his ability to 
function occupationally.  The examiner stated that he did not 
believe that the veteran was totally unemployable from a 
psychological standpoint because he probably was able to 
function in employment that was sedentary with limited 
interaction with others.

The examiner provided the following Axis I diagnoses:  PTSD 
and a major depressive disorder which was recurrent and in 
partial remission.  The examiner provided a global assessment 
of functioning (GAF) score of 50 and explained that this 
score represents serious impairment in social and 
occupational functioning.  The examiner also stated that, 
within the year prior to the examination, the veteran had a 
GAF score of 50 as well.  The examiner elaborated that, if 
the veteran's PTSD were considered in isolation, his GAF 
score would remain at 50 and that consideration of the 
veteran's depression alone would result in a GAF score of 
approximately 65.  According to the report of this 
evaluation, the examiner based his conclusions on a review of 
all available records, including the veteran's claims folder, 
his medical record, a clinical interview, and psychological 
test results.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as some impairment in reality 
testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51-60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

To summarize, the lay statements describing the symptoms of 
the veteran's psychiatric disorder are considered to be 
competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.

In this regard, the VA examiner July 1995 described the 
veteran's PTSD as moderate but exacerbated by his current 
life circumstances and explained that this disability had a 
moderate impact on the veteran's social and occupational 
function.  The examiner provided a global assessment of 
functioning (GAF) score of 55.  However, the record show that 
the PTSD subsequently required frequent treatments, including 
hospitalization.  When hospitalized at a VA facility in 
October 1995 the GAF was reported as 45.  This is consistent 
with serious impairment.  Additionally the most recent VA 
examination showed a GAF of 50, also indicative of serious 
impairment.  The examiner at that time indicated that the 
PTSD caused serious impairment in his ability to function 
occupationally.

Based on the evidence, it is the Board's judgment that the 
degrees of disability resulting from the PTSD more nearly 
approximates the criteria for sever impairment of social and 
industrial adaptability per 38 C.F.R. § 4.7.  Accordingly, a 
rating of 70 percent is warranted under the rating criteria 
in effect prior to November 6, 1996. 

However, a disability rating greater than 70 percent for the 
veteran's service-connected PTSD is not warranted under 
either the old or the new rating criteria.  As previously 
indicated the July 1995 VA examination indicated the presence 
of moderate impairment.   There is no evidence virtual 
isolation in the community, or totally incapacitating 
psychoneurotic symptoms border on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.    

Also, the examiner who conducted the September 1999 VA PTSD 
examination expressed his opinion that he did not believe 
that the veteran was totally unemployable from a 
psychological standpoint because he would probably be able to 
function in employment that was sedentary with limited 
interaction with others. Additionally, the examiner 
specifically concluded that the mental status evaluation 
demonstrated no evidence of impairment of thought process, no 
delusions or hallucinations, and no history consistent with 
the presence of panic attacks. 

The veteran's PTSD is his only compensable service-connected 
disability and that this disability has been assigned a 
70 percent rating.  Accordingly 38 C.F.R. § 4.16(c) must be 
considered.  The PTSD does result in severe industrial 
impairment.  However, as previously discussed the VA examiner 
in September 1999 concluded that the veteran was not totally 
unemployable.  There is no competent medical evidence, which 
contradicts this opinion.  Accordingly, the Board finds that 
the PTSD does not render the veteran unemployable.  Thus, 
100 percent schedular evaluation under the appropriate 
diagnostic code cannot be awarded under the provisions of 
38 C.F.R. § 4.16(c) (1996).  

With regard to the matter of whether the veteran is entitled 
to a 100 percent evaluation for his service-connected PTSD 
under the rating criteria which became effective on 
November 7, 1996, the Board finds that the current findings 
do not reflect gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; Total occupational 
and social impairment has not been shown by the evidence of 
record.  Consequently, a 100 percent evaluation, based on the 
rating criteria which became effective on November 7, 1996, 
for the veteran's PTSD cannot be awarded.  38 C.F.R. § 4.130 
(1999).  

In reaching this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
but finds no basis for a disability rating greater than 
70 percent for the veteran's service-connected PTSD. Finally, 
the 70 percent evaluation represents the highest rating 
warranted during the appeal period.  Fenderson v. West 12 
Vet. App. 119 (1999).


ORDER

Service connection for a disability causing tingling and 
numbness of the hands secondary to Agent Orange exposure is 
denied.  

Service connection for peripheral neuropathy of the lower 
extremities secondary to Agent Orange exposure is denied.  

Service connection for a skin disorder, including tinea pedis 
and chloracne, secondary to Agent Orange exposure, is denied.  

A rating of 70 percent for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

